—Motion by respondent to dismiss appeal taken as of right and for other relief. Motion granted, without costs, only to the extent that the appeal taken as of right from the order dated June 8, 1978 is dismissed. Appellants’ time to move for permission to appeal shall begin to run upon service of the order dismissing the appeal with written notice of entry (CPLR 5514, subd [a]; cf. Matter of Park East Corp. v Whalen, 38 NY2d 559, 560). Motion in all other respects denied. Greenblott, J. P., Kane, Staley, Jr., and Herlihy, JJ., concur; Main, J., dissents and votes to grant the motion in its entirety. [95 Misc 2d 189.]